Case: 14-20003   Document: 00513053742   Page: 1   Date Filed: 05/22/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 14-20003
                            Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 22, 2015
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

GUADALUPE BARRON,

                                         Defendant-Appellant

Cons. w/ No. 14-40011

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

GUADALUPE BARRON, also known as Lupe,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:11-CR-31-1
     Case: 14-20003      Document: 00513053742         Page: 2    Date Filed: 05/22/2015


                                     No. 14-20003
                                   c/w No. 14-40011

Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Guadalupe Barron pleaded guilty, in two separate criminal matters, to
possession with intent to distribute five kilograms or more of cocaine and to
conspiracy to possess with the intent to distribute five kilograms or more of
cocaine. He appeals his concurrent sentences of 118 months of imprisonment,
arguing that the district court clearly erred by applying a 5% reduction from
the gross weight for packaging, instead of a 5.3% or higher reduction.
       We review the district court’s application and interpretation of the
Sentencing Guidelines de novo and its findings of fact for clear error. United
States v. Goluba, 672 F.3d 304, 306 (5th Cir. 2012). A district court’s finding
on drug quantity is a factual finding we review for clear error. United States
v. Davis, 76 F.3d 82, 84 (5th Cir. 1996). If the district court’s assessment of the
evidence is plausible in light of the record as a whole, we may not reverse even
if we would have weighed the evidence differently if sitting as the trier of fact.
See Davis, 76 F.3d at 84.
       Here, the district court adopted the drug quantity set forth in the
presentence report (PSR) after considering Barron’s arguments in favor of a
higher percentage reduction for packaging. Barron, however, presented no
evidence rebutting the drug quantity or the 5% packaging reduction set forth
in the PSR. Given the absence of contrary evidence concerning the proper drug
quantity, the district court was free to adopt the PSR’s estimated weight and
use that weight for sentencing purposes. See United States v. Puig–Infante, 19
F.3d 929, 943 (5th Cir. 1994). The district court’s decision to apply a 5%


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 14-20003    Document: 00513053742     Page: 3   Date Filed: 05/22/2015


                                 No. 14-20003
                               c/w No. 14-40011

reduction at most to the gross weight of the marijuana to account for packaging
was plausible in light of the record. See Davis, 76 F.3d at 84. Accordingly, the
judgment is AFFIRMED.




                                       3